Citation Nr: 1044015	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to a higher initial rating for adenocarcinoma of 
the prostate, status post radical retropubic prostatectomy, rated 
as 0 percent disabling for the period from August 27, 2003, to 
December 20, 2004, and as 20 percent disabling for the period 
from December 20, 2004, to December 28, 2007.

3.  Entitlement to an initial rating higher than 60 percent for 
adenocarcinoma of the prostate, status post radical retropubic 
prostatectomy, since December 28, 1997.

4.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions issued by the RO.  In a 
November 2005 rating decision, the RO granted service connection 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, and assigned an initial noncompensable 
(0 percent) rating for the period from August 27, 2003, to 
December 20, 2004, and a 20 percent rating, effective December 
20, 2004.  That rating decision also granted service connection 
for erectile dysfunction, secondary to the service-connected for 
adenocarcinoma of the prostate, status post radical retropubic 
prostatectomy, and assigned an initial noncompensable rating.  
The appeal also stems from an April 2007 rating decision that 
granted service connection for PTSD and awarded an initial 30 
percent rating, effective September 6, 2006.  By an April 2008 
rating decision, the RO increased the disability rating for the 
Veteran's adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, from 20 to 60 percent disabling, 
effective December 28, 2007.

The issue of entitlement to a higher initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In June 2010, the Veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Moreover, such a claim is part of the appeal of an 
initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Although a TDIU has been raised by the record; but has not 
been adjudicated by the agency of original jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's erectile 
dysfunction has been manifested by impotence.  His erectile 
dysfunction is not manifested by penile deformity.  

2.  For the period from August 27, 2003, to December 28, 2007, 
the Veteran's adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy (prostate cancer), was manifested by a 
daytime voiding interval between one and two hours.  It was not 
manifested by active malignancy or renal dysfunction.

3.  For the period since December 28, 2007, the Veteran's 
prostate cancer has been manifested by the wearing of absorbent 
materials which must be changed more than four times per day.  It 
has not been manifested by active malignancy or renal 
dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.115b, Diagnostic Code (DC) 7522 
(2010).

2.  For the period from August 27, 2003, to December 28, 2007, 
the criteria for an initial rating of 20 percent, but no more, 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.115a and b, DC 7528 
(2010).

3.  For the period since December 28, 2007, the criteria for an 
initial rating higher than 60 percent for adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.115a and b, DC 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from the Veteran's disagreement with the 
initial ratings assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and VA treatment records, 
and afforded him examinations with respect to these claims in 
December 2004 and March 2008.  The Veteran has not indicated that 
he has received any treatment aside from that which is already of 
record.  The Board thus concludes that there are no additional 
treatment records outstanding.  There is no evidence that there 
has been a change in the service-connected disabilities since the 
last examination.  Accordingly, a remand for more recent 
examinations is not necessary.  38 C.F.R. § 3.327(a) (2010).   

The December 2004 and March 2008 reports of VA examination are 
thorough and supported by the outpatient treatment records.  The 
examinations, along with the other evidence of record, in this 
case are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Higher Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the schedular criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

A.  Erectile Dysfunction

The Veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the penis 
with loss of erectile power.  While the Veteran has not 
specifically been diagnosed with that disability, it is 
permissible to rate a diagnosed condition that does not match any 
of the diagnostic codes contained in the rating schedule under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2010).

In this case, the Veteran has been diagnosed with erectile 
dysfunction.  The RO rated his erectile dysfunction, by analogy, 
under DC 7522.  While no diagnostic code specifically addresses 
the diagnosis of erectile dysfunction, DC 7522 does address loss 
of erectile power, which is precisely the symptomatology 
described by the Veteran.  Moreover, that is the only diagnostic 
code that specifically addresses erectile function.  The Board 
can identify no more appropriate diagnostic code and the Veteran 
has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The provisions 
of 38 C.F.R. § 4.31 indicate that where the criteria for a 
compensable rating under a diagnostic code are not met, and the 
schedule does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  
Therefore, where both loss of erectile power and deformity are 
not demonstrated, a 0 percent rating will be assigned.  

The Veteran underwent VA genitourinary examinations in December 
2004 and March 2008.  Examination of the genitals revealed no 
deformity of the penis.  

Clinical records dated from August 2003 to March 2010 otherwise 
show that the Veteran tried several different treatments for his 
erectile dysfunction, with varying degrees of success.  He 
ultimately underwent surgical implantation of a penile prosthesis 
in November 2009.  None of these clinical records, nor the 
surgical report, however, shows that the Veteran had deformity of 
the penis.

In this case, the Veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the Veteran is not entitled to a 
compensable rating.  38 C.F.R. § 4.20.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The United States Court of Appeals for 
Veterans Claims (Court) has set out a three-part test, based on 
the language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a Veteran is entitled to an extra-schedular rating: (1) the 
established schedular criteria must be inadequate to describe the 
severity and symptoms of the claimant's disability; (2) the case 
must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun, supra. The service-connected erectile dysfunction 
manifests with total impotence but no penile deformity.  As 
discussed in the preceding section, these symptoms are 
contemplated by the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

Consideration has also been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson, 12 Vet. App. 
at 126-27.  However, staged ratings are not indicated in the 
present case, as the Board finds that the weight of the credible 
evidence shows that the Veteran's service-connected erectile 
dysfunction has been 0 percent disabling throughout the pendency 
of the appeal.  As the preponderance of the evidence is against 
the claim for an increased initial rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Prostate Cancer

The Veteran's prostate cancer is rated under DC 7528, which 
pertains to malignant neoplasms of the genitourinary system and 
provides for a maximum 100 percent disability rating following 
the cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e) (2010).  If there has been no 
local reoccurrence or metastasis, the disability is to be rated 
on residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. §§ 4.14, 4.115a (2010).

The Veteran was not assigned an initial 100 percent rating for 
prostate cancer, as he had not had any active malignancy for more 
than one and one-half years prior to filling his claim for 
service connection.  38 C.F.R. § 4.115b.  As the Veteran has not 
had any active malignancy at any time since filing his claim for 
service connection, the Board finds that an assignment of a 100 
percent disability rating under DC 7528 for the Veteran's 
prostate cancer has not been appropriate since the effective date 
of service connection.  Accordingly, his disability will be rated 
on residuals such as voiding dysfunction or renal dysfunction, 
whichever is the predominant manifestation of the disability.  

In this case, the evidence reflects that the Veteran does not 
have any renal dysfunction, such as elevated albumin levels or 
urinary tract infections.  The Veteran has, however, complained 
of increased urinary frequency and leakage of urine.  Thus, the 
Veteran's prostate cancer residuals will be rated based upon the 
diagnostic criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than four times per day, a maximum 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed two to four times per 
day, a 40 percent disability rating is warranted.  A 20 percent 
rating contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day.  38 
C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A maximum 40 percent rating contemplates a daytime 
voiding interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A maximum 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/second);
(3) recurrent urinary tract infections 
secondary to obstruction;
(4) stricture disease requiring periodic 
dilatation every two to three months.

Obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year warrants a 
noncompensable disability rating.  38 C.F.R. § 4.115(a).

The Veteran's prostate cancer currently is rated as 
noncompensably disabling for the period from August 27, 2003, to 
December 19, 2004, as 20 percent disabling for the period from 
December 20, 2004, to December 27, 2007, and as 60 percent 
disabling for the period since December 28, 2007.  The Veteran 
asserts that he is entitled to higher ratings for each period.

The RO rated the Veteran's prostate cancer as 0 percent disabling 
for the period prior to December 20, 2004, because prior to 
December 20, 2004, there was no clinical evidence pertaining to 
the Veteran's prostate cancer residuals.  At the time the Veteran 
filed his claim in October 2003, until October 2004, the Veteran 
was incarcerated, and VA was unable to arrange for his 
examination while incarcerated.  Accordingly, although VA was 
able to obtain VA records showing that he had undergone surgery 
related to prostate cancer in July 2001, VA was unable to obtain 
any clinical evidence related to the residuals of his prostate 
cancer prior to his release from prison.  Significantly, VA did 
not ask the Veteran while he was incarcerated to describe in his 
own words the symptoms he was experiencing related to the 
residuals of his prostate cancer.

The Veteran underwent VA genitourinary examination in on December 
20, 2004, following his October 2004 release from prison.  The 
examiner noted in the report of examination that since the July 
2001 radical prostatectomy the Veteran's PSA had basically been 
zero.  In terms of voiding dysfunction, the Veteran described 
experiencing one episode of nocturia per night and daytime 
voiding every one to two hours.  He stated that he had minimal 
postvoiding dribbling that did not require the use of absorbent 
pads.  

Based upon the December 20, 2004, examination, the RO assigned a 
20 percent disability rating, effective the date of the 
examination.  The 20 percent disability rating was determined to 
be commensurate with a daytime voiding interval between one and 
two hours, as described by the criteria pertaining to urinary 
frequency in 38 C.F.R. § 4.115(a).

However, the Board concludes that a 20 percent rating is also 
warranted for the period prior to December 20, 2004.  Although 
there is neither clinical nor lay evidence pertaining to the 
symptomatology associated with the residuals of the Veteran's 
prostate cancer, in resolving all doubt in the Veteran's favor, 
the Board concludes that because there is also no evidence 
showing that the Veteran did not also experience a daytime 
voiding interval between one and two hours prior to December 20, 
2004, a 20 percent rating is also warranted for the period prior 
to December 20, 2004.

In next evaluating whether the Veteran is entitled to a rating 
higher than 20 percent for the period prior to December 28, 2007, 
the record reflects that the Veteran received irregular follow-up 
treatment for his prostate cancer residuals, secondary to drug 
abuse and symptomatology associated with his PTSD.  However, in 
January 2006, the Veteran was noted to be starting to show signs 
of incontinence.  He reported that after urinating, he returned 
to his work station and a little while later would start dripping 
urine.  Records dated in September and December 2006 show that 
the Veteran complained of nocturnal enuresis.  Aside from these 
records of treatment, there is no other information pertaining to 
the residuals of the Veteran's prostate cancer dated prior to 
December 28, 2007.

Although the record reflects that prior to December 28, 2007, the 
Veteran began to experience signs of incontinence and nocturnal 
enuresis, the Veteran did not report that he required the use of 
absorbent pads secondary to his incontinence, and the evidence 
otherwise does not suggest that he experienced incontinence to 
the extent that he had to change absorbent pads two to four times 
per day.  In order to warrant an increased rating of 40 percent 
under the criteria pertaining to urine leakage under 38 C.F.R. § 
4.115(a), there must be leakage requiring the wearing of 
absorbent materials which must be changed two to four times per 
day, a 40 percent disability rating is warranted.  Because the 
evidence is not consistent with such criteria, the Board 
concludes that a rating higher than 20 percent for the period 
prior to December 28, 2007, is not warranted under these 
criteria.

Neither is a higher rating warranted under the criteria 
pertaining to urinary frequency or obstructed voiding.  An 
increased rating of 40 percent under the criteria pertaining to 
urinary frequency contemplates a daytime voiding interval less 
than one hour, or awakening to void five or more times per night.  
An increased rating of 30 percent under the criteria pertaining 
to obstructed voiding contemplates urinary retention requiring 
intermittent or continuous catheterization.  Because the record 
does not show complaints or findings consistent with either of 
these disability ratings, the Board concludes that a rating in 
excess of 20 percent for the period prior to December 28, 2007, 
is not warranted under either of these provisions.

On December 28, 2007, the Veteran submitted a written statement 
in support of his claim, in which he described having to change 
the absorbent materials he was required to wear five times daily, 
and having to "go to the bathroom all night."  On the basis of 
this statement, the RO increased the disability rating for the 
Veteran's prostate cancer residuals from 20 to 60 percent 
disabling, effective December 28, 2007, the day the letter was 
received.

A 60 percent rating is the maximum rating available under the 
criteria pertaining to voiding dysfunction.  Accordingly, the 
Veteran is not entitled to a rating higher than 60 percent under 
these criteria.  Additionally, as the Veteran has not had an 
active prostate malignancy since December 28, 2007, he is not 
entitled to a rating higher than 60 percent under DC 7528.  
Therefore, a rating higher than 60 percent is not warranted for 
the period since December 28, 2007.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Again, 
the rating schedule contemplates the Veteran's symptomatology, 
which consists of voiding dysfunction requiring the use of 
absorbent materials.  Thun, supra.  Accordingly, referral of the 
issue for extraschedular consideration is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 126-27.  However, the weight 
of the credible evidence demonstrates that for the period prior 
to December 28, 2007, the Veteran was entitled to an increased 
rating of 20 percent, but no more, and that, since December 28, 
2007, the preponderance of the evidence is against a rating 
higher than 60 percent.  All reasonable doubt has been resolved 
in favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 51-56.


ORDER

An initial compensable rating for erectile dysfunction is denied.

For the period prior to December 28, 2007, an initial rating of 
20 percent for adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy, is granted, subject to the laws 
and regulations governing payment of monetary benefits.

Since December 28, 2007, an initial rating higher than 60 percent 
for adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, is denied.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to a higher initial rating for PTSD.

The record reflects that since the date the most recent 
supplemental statement of the case (SSOC) on this issue was 
issued in March 2009, the Veteran has been hospitalized for in-
patient treatment of PTSD and he has undergone an additional VA 
psychiatric examination, in conjunction with his claim of 
entitlement to a TDIU.

The records associated with the hospitalization and the report of 
examination were associated with the record prior to the transfer 
of the Veteran's claims file to the Board.  However, these 
records were not addressed in an additional SSOC.  Because this 
new and relevant information was not addressed in an SSOC, the 
Board finds that it has no alternative but to remand this issue 
so that the Veteran and his representative can be furnished with 
an SSOC as to this issue and be given an appropriate period in 
which to respond.  38 C.F.R. §§ 19.31, 19.37(a) (2010).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
an initial rating higher than 30 percent 
for PTSD, on the basis of all of the 
evidence received since the issuance of 
the last SSOC in March 2009.  VA should 
document its consideration of whether: (1) 
"staged rating," pursuant to the Fenderson 
and Hart decisions, cited to above, (2) 
referral for an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321(b), and (3) a TDIU are warranted.  
If any benefit sought is not granted in 
full, the Veteran and his representative 
should be provided a SSOC and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


